Title: Memorial to James Abercromby, 22 June 1756
From: Franklin, Benjamin
To: 



New York, June 22. 1756.
It has been proposed to keep in constant Readiness a Number of Riders and Horses at different Parts of the Continent, viz. at New York 4, at Philadelphia 3, at  in Connecticut 2, at Boston 2, and some in the intermediate Stages. These to be always ready to go at a Moment’s Warning, with Dispatches for the King’s Service.
This Method will doubtless answer the End, with this Addition, That every Rider be impower’d to press a Horse where his own fails; because he may happen to fail between Stages, in some Place where there are no Horses laid for him.
But as the Men and Horses so to be kept in Readiness to go at a Moment’s Warning, cannot well be imploy’d in any other Business, they must be paid as if always in actual Service, which will make the Expence run very high.
And as Riders and Horses may every where be immediately procur’d, on proper Encouragement, I am of Opinion it would answer as well, and be much less expensive,
To order the Postmasters all along the Continent, to furnish Horses and Riders for the General’s Service whenever Demanded; impowering them to allow 4d. Sterling per Mile to each Rider, and 2d. Sterling per Mile for each Horse, going and returning.
To request the Governors of the several Colonies to furnish each Postmaster in their respective Governments with general Warrants for impressing Horses on Occasion, one of which Warrants each Rider may have with him.
If this Method is approv’d of, I will immediately apply to the several Governors for such Warrants, and give the necessary Orders to the Postmasters. If the other is rather chosen, I will cause Riders and Horses to be hired and retain’d in Readiness for the Service throughout the Continent.
B Franklin, Postmr. Genl.


The above Memorial was presented to General Abercrombie, who consulted Governor Hardy upon it. The latter propos’d Method was thought most eligible, but the Allowance of 6d. Sterling, for each Mile going and each Mile returning, was judg’d too high, and it was suppos’d Expresses might readily be obtain’d on more easy Terms. I agreed to provide several, to be ready at Lord Loudon’s Arrival; and as his Lordship was daily expected, the Determination was left to him, which Method should be follow’d for the future. Three Expresses are accordingly retain’d and ready.
B.F.
July 22, 56


